EXHIBIT 10.1
 


INTELLICELL BIOSCIENCES, INC



LABORATORY SERVICES LICENSE AGREEMENT




This LABORATORY SERVICES LICENSE AGREEMENT (this “Agreement”), dated as of April
7, 2012 (the “Effective Date”), by and between IntelliCell Biosciences Inc. a
New York corporation with offices at 30 East 76th Street, New York, New York
10021 (“ICB”) and StemCells21Co, Ltd. with offices at 7th floor the Urbis
Building, the Aetas Bangkok Hote, 53, soi Ruam Rudee, Phloenehit Road, Lumpini,
Pathumwan, Bangkok, 10330, The Kingdom of Thailand (“Licensee”).


WHEREAS, ICB is the owner or otherwise has developed and/or controls certain
pending Patents and Technology as hereinafter defined to be marketed under
protected trademarks owned by ICB or its Affiliates; and


WHEREAS, Licensee desires to obtain an exclusive license from ICB to utilize the
Patents and Technology so that Licensee can provide Tissue Processing services
for Physicians in the Territory and/or grant further sublicenses of the licensed
Technology to sublicensees in the Territory;


WHEREAS, ICB is willing to grant to Licensee a license, upon the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements of the Parties contained in this Agreement, the Parties
agree as follows:


1.  
DEFINITIONS



For the purposes of this Agreement, the following terms shall have the meanings
set forth in this Section 1:


“Affiliate” of any Person shall mean with respect to any Person (the “Initial
Person”) any Person directly or indirectly controlling, controlled by, or under
common control with, the Initial Person.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and under “common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


“Confidential Information” shall mean information that was or will be developed,
created, conveyed or discovered by or on behalf of either Party, or which became
or will become known by, or was or is conveyed to it which has commercial value
in its business and includes, but is not limited to, trade secrets, copyrights,
patent applications, computer programs, designs, technology, ideas, know-how,
processes, compositions, data improvements, inventions (whether patentable or
not), works of authorship, work for hire, business and product development
plans, customer or patient lists, patient information, policies and procedures,
and other similar information received in confidence by or for it, or developed
exclusively for it by third parties, from any other person or entity.
 
 
1

--------------------------------------------------------------------------------

 


“Laboratory Facility” shall mean a facility located within the Territory that
shall be owned and operated by Licensee and/or a third party to utilize and
commercially exploit the Patents and Technology and/or perform Tissue
Processing.


“Party” shall mean ICB or Licensee, or any of their employees, consultants,
affiliates, licensees or sublicensees, and, when used in the plural, shall mean
ICB and Licensee, or any of their employees consultants, affiliates, licensees
or sublicensees.


“Patents” shall mean the patent application (or applications) set forth on
Exhibit A attached hereto.


“Person” shall mean any natural person, corporation, firm, business trust, joint
venture, association, university, organization, company, partnership or other
business entity, or any government or any agency or political subdivision
thereof.


“Technology” shall mean the combination of technology, know-how and other
intellectual property defined in the Patent and in other materials provided to
Licensee by ICB and Affiliates of ICB and which facilitates, and is required
for, the Tissue Processing.


“Territory” shall mean solely the geographical area set forth on Exhibit B
attached hereto.


“Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.


“Trademarks” shall mean the trademarks set forth on Exhibit C attached hereto.


“Tissue Processing” shall mean the separation of Adipose Stromal Vascular
Fraction from fat tissue utilizing the Technology.


2.  
REPRESENTATIONS AND WARRANTIES OF ICB



ICB represents and warrants to Licensee that:


(a)           the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate ICB corporate action;


(b)           this Agreement is a legal and valid obligation binding upon ICB
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which ICB is a Party or by which it is
bound;
 
 
2

--------------------------------------------------------------------------------

 


(c)           ICB has the full right and legal capacity to grant the rights
granted to Licensee hereunder without violating the rights of any Third Party;


(d)           Licensed Patent Rights have been properly filed and are being
diligently prosecuted and ICB and/or its affiliates is/are the sole owner and
inventor of the Licensed Patent Rights and Licensed Technology.


3.  
REPRESENTATIONS AND WARRANTIES OF LICENSEE



Licensee represents and warrants to ICB that:


(a)           the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate Licensee corporate action; and


(b)           this Agreement is a legal and valid obligation binding upon
Licensee and enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Parties does not conflict with
any agreement, instrument or understanding to which Licensee is a Party of or by
which it is bound.


(c)           During the Term (as defined below), Licensee shall market and
promote the Patents and Technology and Trademarks for the provision of Tissue
Processing to physicians and/or other third parties interested in establishing
new tissue-processing facilities within the Territory. ICB acknowledges and
agrees that Licensee may market and promote the technology through the use of
media within the Territory. ICB will provide Licensee all relevant marketing
materials during the Term. Licensee has the right to create its own documents
and marketing material related to the Technology subject to the approval of
ICB.  ICB will be deemed to have approved any proposed ad­ver­ti­sing,
pro­mo­tion­al material or product name or label if Licensee submits spe­ci­mens
thereof to ICB for re­view together with com­plete par­ticulars about the
proposed use thereof, and Licensee provides any additional information
reasonably requested by ICB concerning such proposed use, and Licensor does not
no­ti­fy Licensee of its dis­ap­pro­val within ten (10) days after Licensee
submits such material to ICB (extended as necessary to permit ICB the same
length of time to evaluate any such additional information requested by ICB).


(d)           Compliance with Laws.  Licensee represents and warrants to ICB
that it will comply with Applicable Laws, including, but not limited to, the
Health Insurance Portability and Accountability Act (“HIPAA”) of 1996 and its
implementing regulations. If Licensee fails to meet applicable professional
standards, Licensee shall, without additional compensation from ICB, correct or
revise any errors or deficiencies in items or services furnished under this
Agreement. Failure by Licensee to comply with any applicable law shall be
considered a material breach of this Agreement. Upon the request of ICB,
Licensee shall provide ICB with a copy of all of its relevant licenses,
registrations and credentials (and any renewals thereof).


 
3

--------------------------------------------------------------------------------

 


(e)           Throughout the Term, Licensee shall provide ICB with brief written
reports no less frequently than monthly summarizing Licensee’s efforts to
utilize and commercially exploit the Patents and Technology, and/or to grant
sublicenses.


4.  
GRANT OF LICENSE



Technology License Grant.  Subject to the terms and conditions of this
Agreement, ICB hereby grants to Licensee (i) an exclusive, non-assignable,
non-transferable, license to utilize and commercially exploit the licensed
Technology, solely for the provision of Tissue Processing and solely within the
Territory, and strictly for no other purposes; (ii) the right to grant
sublicenses in accordance with the provisions regarding Sublicenses set forth
below; and (iii) a right of first refusal to acquire a license in respect of any
other applications of the Patents and Technology in the Territory and shall not
exploit or otherwise deal with any such application or grant any such license to
any other person in any part of the Territory without complying with this
requirement. Licensee agrees that all efforts to exploit the licensed Technology
(whether by Licensee or any sublicensee) shall be made under and using the name
“IntelliCell Thailand” or such other similar name as may be approved by ICB.


Trademark License Grant.  Subject to the terms and conditions of this Agreement,
ICB hereby grants to Licensee (i) an exclusive, non-assignable,
non-transferable, royalty-bearing license to use the Trademarks, solely in
connection with the Tissue Processing and solely within the Territory, and
strictly for no other purposes; (ii) the right to grant sublicenses in
accordance with the provisions regarding Sublicenses set forth below; and (iii)
a right of first refusal to acquire a license in respect of any other
applications of the Trademarks in the Territory and shall not exploit or
otherwise deal with any such application or grant any such license to any other
person in any part of the Territory without complying with this requirement.
Licensee agrees that all efforts to exploit the licensed Trademarks (whether by
Licensee or any sublicensee) shall be made under and using the name “IntelliCell
Thailand” or such other similar name as may be approved by ICB.


Sublicense.  Licensee shall have the right to grant sublicenses to any
Sublicensee to all or any portion of its rights granted under the license
granted hereunder.


Exploitation.  Licensee hereby accepts the rights granted to Licensee pursuant
to this Agreement and agrees to use its best efforts in its use and exploitation
of such rights throughout the Territory. Licensee shall not utilize the licensed
Technology, nor solicit business, market, promote, advertise, distribute nor
perform any Tissue Processing, outside of the Territory, either directly or
indirectly, itself or through Third Parties. Notwithstanding the foregoing, the
Parties agree that Licensee may market and promote the use of the licensed
Technology and/or the performance of Tissue Processing through the use of media
within the Territory. Licensee shall promptly refer all inquiries with respect
to the Tissue Processing from any persons or entities outside the Territory to
ICB.


 
4

--------------------------------------------------------------------------------

 


Reservation of Rights. Notwithstanding any other provision of this Agreement,
ICB hereby reserves the perpetual, royalty-free worldwide right to license and
use the Patents and Technology, and the Trademarks licensed hereunder for any
purpose, including marketing the Patent and Technology within or outside the
Territory, it being the intent of the Parties that ICB shall be entitled to
continue to use and enjoy the Patents and Technology, and the Trademarks to the
fullest extent; provided, however, that ICB agrees not to grant any license to
use the Patents and Technology, and the Trademarks for use in the Tissue
Processing, to any Person within the Territory for the duration of the Term.


Ownership of Patent, Trademarks and Technology. The Parties expressly
acknowledge and agree that the licensed Technology, and the licensed Trademarks
are, and shall remain, the sole property of ICB, and that Licensee shall have no
right, title or interest therein except as explicitly set forth in this
Agreement. All rights, title and interest in and to any and all improvements,
developments or inventions relating to the licensed Technology and the licensed
Trademarks or arising from the license of the Technology and the Trademarks
hereunder, that are made, arrived at or discovered by or on behalf of ICB,
Licensee or their affiliates, are and shall be owned solely and exclusively by
ICB; and, if intended for or applicable to the Tissue Processing, shall be
automatically licensed to Licensee on the same terms hereof applicable to the
licensed Technology, and the licensed Trademarks.


Right of First Refusal.  In the event that ICB makes or develops new or
additional Patents and Technology and Trademarks relating to Tissue Processing
which it wishes to license and/or sell in the Territory, it shall provide
written notice of the same to Licensee and offer Licensee the option (the
“Option”) to license and/or purchase such intellectual property. If Licensee
does not give ICB notice of its exercise of the Option before the end of the
Option Period, or if Licensee indicates in writing to ICB that it does not
intend to exercise the Option, then ICB shall be free to license sell and/or
convey such intellectual property. If License provides ICB with written notice
of its desire to exercise the Option, then the parties shall immediately engage
in good faith negotiation of an appropriate license or transfer agreement. If
the parties are not able, despite their good faith efforts, to agree of terms
within thirty (30) days after initiation of such negotiations, then ICB shall be
free to seek and negotiate and enter into agreement(s) with other third-parties.


5.  
PATENT AND TRADEMARKS



No Obligation to Prosecute or Maintain the Patents and Trademarks. ICB shall not
have any obligation to prosecute or maintain the licensed Technology or the
licensed Trademarks.


Responsibilities for Filing, Prosecuting and Maintaining the Patent and
Trademarks.  ICB shall have the exclusive right, but not the duty, to file,
prosecute and maintain the appropriate patent and trademark protection for the
licensed Technology and the licensed Trademarks in any jurisdiction.


Infringement.  Licensee shall give ICB prompt written notice of any claim or
allegation received by it that the use of the licensed Technology, and/or the
licensed Trademarks constitutes an infringement of a Third Party patent,
trademark or other intellectual property right. ICB shall have the exclusive
right, at its option and expense, to undertake and control the litigation of any
alleged infringement of the licensed Technology, and/or the licensed Trademarks.
Licensee shall cooperate in any such actions.
 
 
5

--------------------------------------------------------------------------------

 


Patent and Trademark Enforcement.  With respect to any alleged infringement
involving the licensed Technology or any claim of any Patent or Trademark, ICB
shall have the exclusive right, but not the duty, to institute patent, trademark
or other infringement actions against Third Parties.


Covenant Not to Challenge.  Except as otherwise may be required by law or as may
be ordered by a court of competent jurisdiction or other governmental or
quasi-governmental authority, Licensee covenants and agrees that during the
Term, it shall not commence, maintain or cooperate in the maintenance of any
action or proceeding seeking, by way of claim or defense, in whole or in part,
to challenge the validity of the licensed Technology or the licensed Trademarks,
any of the claims contained therein or ICB's ownership thereof. Licensee shall
cooperate with ICB in any action or proceeding, in asserting on behalf of ICB
the validity of the licensed Technology or the licensed Trademarks claims, or
ownership thereof.  ICB shall be solely responsible for any costs incurred by
either party in asserting or defending the validity and/or ownership of the
licensed Technology or the licensed Trademarks.


Compliance with Laws.  The terms of this Agreement are intended to be in
compliance with all federal, state and local statutes, regulations and
ordinances applicable on the date the Agreement takes effect. Should legal
counsel for either party reasonably conclude that any portion of this Agreement
is or may be in violation of such requirements, or subsequent enactments by
federal, state or local authorities, within thirty (30) days of any such
determination, the parties shall cooperate and take all necessary steps to amend
and/or modify the terms of this Agreement as may be necessary to establish
compliance with applicable law then in effect.


6.  
TERM AND TERMINATION



Term.  Unless earlier terminated as provided below, this Agreement shall
commence as of the Effective Date and shall continue thereafter for a period of
ten (10) years (the “Initial Term”). Thereafter, this Agreement shall renew for
subsequent periods of one year (each a “Renewal Term”).  The Initial Term and
the Renewal Terms are collectively referred to herein as the “Term”.  In the
event either Party does not intend to renew this Agreement after the Initial
Term, such Party shall notify the other of its intention not to renew at least
ninety (90) days prior to the expiration of the Initial Term or any subsequent
Renewal Term.


Termination by ICB.  ICB may terminate this Agreement upon written notice if any
of the following shall occur:


(i) If Licensee fails to timely and accurately report any Tissue Processing,
Sublicensing or other activity that would give rise to fee payments to ICB; and


(ii) If Licensee determines or attempts to determine the Technology for Tissue
Processing.
 
 
6

--------------------------------------------------------------------------------

 


Termination by Either Party.  Either party may terminate this Agreement by
written notice to the other party if any of the following shall occur:
 
(i) in the event of a material breach or default of any duty, obligation or
responsibility imposed on the defaulting party by this Agreement which has not
been cured within ten (10) business days after the non-defaulting Party gives
written notice to the defaulting party of such default.  If the default is of
such of a nature that it cannot be cured within ten (10) business days, the ten
(10) business day cure period shall be extended for a further ten (10) business
days (provided that the defaulting party has made diligent efforts to effect a
cure during that initial cure period).
 
(ii) If the other party makes an assignment for the benefit of creditors; is
adjudicated bankrupt or insolvent; petitions or applies to any tribunal for the
appointment of a trustee or receiver for such party for any substantial part of
its assets; commences any proceedings seeking to take advantage of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; consents to or approves or, by any conduct or action acquiesces in or to
any such petition or application filed, or any such proceedings commenced
against it by any other person; or failing to remove an order entered appointing
any such trustee or receiver or approving the petition in any such proceedings
or decreeing its dissolution or liquidation within sixty (60) days after such
order is entered.
 
Following Termination.  Termination by either party shall not prejudice any
remedy that either party may have, at law, in equity, or under this Agreement.
Upon the termination or expiration of this Agreement, Licensee shall immediately
discontinue any and all use of the Patent, Trademarks and Technology, and shall,
upon ICB’s sole determination, within five (5) business days of such termination
or expiration, return to ICB or destroy any and all printed material, and all
signs, advertising materials, promotional material or any other documentation
upon which any of the Trademarks appear in any form whatsoever and that is in
Licensee's possession. In addition, each Party shall, within five (5) business
days of such termination or expiration, return to the other Party any and all
papers and documents or any other materials, whether originals or copies,
containing Confidential Information of the other party in its possession or
control, including but not limited to all copies of software, all lists of any
kind, data, computer printouts, agreements, contracts, and manuals and/or any
copies thereof in its possession.


7.  
FEES



(a)           License Fee.  In consideration of the grant of the license
provided by this Agreement, Licensee shall pay to ICB an upfront license fee for
the Initial Term in the amount of One Million Dollars ($1,000,000) (the “License
Fee”) to be paid as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
 
(i)
an initial installment of One Hundred Fifty Thousand Dollars ($150,000) upon
execution of this Agreement (the “Initial Installment Date”);

 
(ii)
One Hundred Thousand Dollars ($100,000) within three (3) days of the completion
of the Lab Equipment having been delivered and installed (in accordance with
applicable cGMP’s and cGTP’s of the US FDA) and the Lab Technician for the
initial Laboratory Facility having completed training (the “Second Installment
Date”); and

 
(iii)
the balance of Seven Hundred Fifty Thousand Dollars ($750,000) to be placed in
escrow with counsel for ICB on the Second Installment Date, with such funds to
be held in escrow for a period of ninety (90) days, with such funds to be
released upon satisfaction by the parties that the Lab Equipment is in working
order and the Lab Technician has been adequately trained. For purposes of this
section, working order shall mean that the Lab Equipment yields good flow
cytometry results and good cell counts (i.e., greater than 85% cell viability).

 
The Parties further agree that, within one hundred and twenty (120) days before
the expiration of the Initial Term, they will negotiate a License Fee for the
next Renewal Term which can or cannot be executed entirely at ICB’s discretion.
 
(b)           Royalty and Other Payments.  In further consideration of the grant
of the license to ICB hereunder, and subject to the other terms of this
Agreement (including the remainder of this Section 7), Licensee shall pay ICB
the following fees:
 
 
(i)
a royalty equal to twelve and one-half percent (12.5%) of the fees for Tissue
Processing performed by Licensee (and/or its Affiliates and/or Sublicensees) in
the Territory (it being agreed that Licensee will not charge less than a minimum
of $1,000 per Tissue Processing procedure, which will result in a minimum
royalty of $125 per Tissue Processing procedure payable to ICB);

 
(iii)  
A fee of twelve and one-half percent (12.5%) of all Sublicense Income received
pursuant to any sublicenses of the Licensed Patent and Technology and Trademark
rights. “Sublicensed Income” shall mean all payments received by Licensee from
its Sublicensees as consideration from the grant by Licensee of a sublicense
pursuant to Section 4.

 
(c)           Payment Terms.  Unless otherwise expressly provided, Licensee
shall pay any royalty or other required payments owed to ICB hereunder in
arrear, within thirty (30) days from the end of each month in which such payment
accrues. For purposes of determining when a royalty or other payment is due, the
obligation shall be deemed to arise (i) in the case of Tissue Processing royalty
payments, on the date that the Tissue Processing is Performed, and (ii) in the
case of Sublicense fee payments, on the date that a payment is due to Licensee
under a Sublicense Agreement. Each royalty or other payment shall be accompanied
by a report for the calendar quarter covered by such statement, specifying: the
Tissue Processing and/or other Sublicensed Income accrued and/or payable; the
applicable royalty rate under this Agreement; the royalties payable in each
country’s currency; the applicable exchange rate to convert from each country’s
currency to United States Dollars under this Section and the royalties payable
in United States Dollars.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Accounting.  All payments hereunder shall be made in the United
States in United States Dollars.  Conversion of foreign currency to United
States Dollars shall be made at the conversion rate existing in the United
States (as reported in The Wall Street Journal) on the last business day of the
quarter immediately preceding the applicable calendar quarter.  If The Wall
Street Journal ceases to be published, then the rate of exchange to be used
shall be that reported in such other business publication of national
circulation in the United States as the Parties reasonably agree.


(e)           Tax Withholding; Restrictions on Payment.  Licensee shall make any
applicable withholding or other required tax or duty payments due on behalf of
ICB and shall provide ICB upon request with such written documentation regarding
any such payment as available to Licensee relating to an application by ICB for
a foreign tax credit for such payment with the United States Internal Revenue
Service.


(f)           No Deductions.  Unless otherwise required by law, all payments
made by either party under this Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, turnover, sales, value added stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any tax or other governmental
authority, excluding all present and future income taxes imposed on Licensee.


(g)           Fair Market Value. The parties hereby acknowledge that the License
Fee and Fee is consistent with the fair market value for the services to be
performed in the community and is the result of bona fide bargaining between
well informed parties who are not otherwise in a position to generate business
for each other.


8.  
LICENSEE’S BOOKS AND RECORDS



Books of Account.  Commencing as of the date of first royalty or other payments
due hereunder, Licensee (and its Affiliates and Sublicensees) shall keep for at
least three (3) years from the end of the calendar year to which they pertain
appropriate books of account and records, of all its operations under or in
connection with this Agreement all in accordance with generally accepted
accounting principles consistently applied (such as sales journals, sales return
journals, cash receipt books, general ledgers, purchase orders and inventory
records) and shall make accurate entries concerning all transactions relevant to
this Agreement.


Examination by ICB.  During the Term, and for three (3) years after the making
of any payment or the rendering of any Fee Statement, ICB, and its employees,
agents and representatives, shall have the right, at its own expense, on
reasonable notice to Licensee (but in no event need such notice be more than
five (5) days) and during regular business hours, to examine, photocopy, and
make extracts from such books of account and other records, documents and
materials (including, but not limited to, invoices, purchase orders, sales
records, and reorders) at its sole cost and expense to the extent needed to
confirm services, Fees, and other matters relating to compliance with this
Agreement regarding such payments or statements, which shall be maintained and
kept by Licensee during the period specified herein.
 
 
9

--------------------------------------------------------------------------------

 


Discrepancies in Reporting. If any examination or audit by ICB for any period
discloses that the actual Royalties for that period exceeded those reported by
more than five percent (5%), Licensee shall pay the actual and reasonable cost
of such examination or audit in addition to the amount of Fees that such
examination or audit discloses is owed to Licensee together with interest on the
unreported amount at a rate of 10% per annum. All payments due pursuant to this
Section must be made within fifteen (15) days after Licensee receives notice
thereof.


9.  
TRADEMARK USE



Use of Trademark.  Licensee shall use and display the Trademarks only in such
forms as specifically approved in writing in advance by ICB, including without
limitation, use of the Trademarks on advertising, promotional or publicity
materials, displays, stationary or business cards and shall not use the
Trademarks on any such items unless so approved. Licensee shall not use any of
the Trademarks in its corporate name or file any “d/b/a” incorporating the
Trademarks.


Limitation.  Any use of the Trademarks by Licensee is limited to the Territory
and is granted solely for the ordinary business of Licensee in connection with
Tissue Processing in the Territory. Except as otherwise provided for
herein, none of Licensee’s rights to use the Trademarks shall be transferable,
either in whole or in part. Licensee acknowledges the exclusive right, title and
interest of ICB in and to the Trademarks, and shall not at any time contest or
in any way impair such right, title and interest, or indicate to the public in
any manner whatsoever that Licensee has or has ever had an interest in the
Trademarks other than the limited right to use them as specified in this
Agreement.


Exclusive Property of Licensee.  As between Licensee and ICB, the Trademarks, as
well as any other trademarks, marks, service marks, trade names, logos, symbols,
trade dress, copyrights and/or other intellectual property relating to or used
in connection with the Technology and Tissue Processing are, and shall remain,
the exclusive property of ICB.  Licensee may not register any similar
trademarks, marks, logos, trade dress, copyrights or symbols.


No Reproduction.  Other than expressly provided for in this Agreement, Licensee
shall not directly or indirectly reproduce, copy, alter, edit or otherwise
modify or make or cause to be made any imitation of the Patents, Technology,
Trademarks or the Tissue Processing.  Licensee shall not, during the Term hereof
or thereafter, attempt to acquire any rights in connection with the Trademarks
or other intellectual property of Licensee. The use by Licensee of the
Trademarks shall not in any way create in Licensee any right, title or interest
in or to the Trademarks or any other intellectual property of Licensee.
 
 
10

--------------------------------------------------------------------------------

 


10.  
INDEMNITY AND REPRESENTATIONS



Indemnification by Licensee.  Licensee hereby saves and holds ICB harmless of
and from and indemnifies and agrees to defend ICB against any and all losses,
liability, damages and expenses (including reasonable attorneys’ fees and
expenses) which ICB may incur or be obligated to pay, or for which ICB may
become liable or be compelled to pay in connection with any action, claim or
proceeding by third parties against ICB for or by reason of or in connection
with Licensee’s negligent operation of the Laboratory Facility, negligent use of
the Patent, Trademarks and/or Technology; and/or any breach of the
representations and warranties of Licensee set forth in this Agreement.


ICB will give Licensee notice of any action, claim, suit or proceeding in
respect of which indemnification may be sought and Licensee shall defend such
action, claim, suit or proceeding on behalf of ICB.  In the event appropriate
action is not taken by Licensee within thirty (30) days after its receipt of
notice from ICB, then ICB shall have the right, but not the obligation, to
defend such action, claim, suit or proceeding. ICB may, subject to Licensee's
indemnity obligation under this Section 10, be represented by its own counsel in
any such action, claim, suit or proceeding. In any case, the ICB and the
Licensee shall keep each other fully advised of all developments and shall
cooperate fully with each other in all respects in connection with any such
defense as is made.  Nothing contained in this Section shall be deemed to limit
in any way the indemnification provisions set forth above except that in the
event appropriate action is being taken by Licensee, by counsel reasonably
acceptable to ICB, with respect to any not-trademark or intellectual property
action, claim, suit or proceeding, ICB shall not be permitted to seek
indemnification from Licensee for attorneys' fees and expenses incurred without
the consent of Licensee. In connection with the aforesaid actions, claims and
proceedings, the parties shall, where no conflict of interest exists, seek to be
represented by common reasonably acceptable counsel.  In connection with
actions, claims or proceedings involving trademark or other intellectual
property matters which are subject to indemnification hereunder, ICB or shall at
all times be entitled to be represented by its own counsel, for whose reasonable
fees and disbursements it shall be entitled to indemnification hereunder.


Indemnification by ICB.  ICB hereby agrees to indemnify, defend and hold
harmless Licensee, its officers, owners, managers and employees ("Licensee
Indemnified Parties") from and against any and all losses, liability, damages
and expenses resulting from any claim by any third party that the ICB Patent,
Trademarks or Technology infringe such third party’s U.S. patents issued as of
the Effective Date, or infringes or misappropriates, as applicable, such third
party’s copyrights or trade secret rights under applicable laws of any
jurisdiction within the United States of America, provided that Licensee
promptly notifies ICB in writing of the claim, cooperates with ICB, and allows
ICB sole authority to control the defense and settlement of such claim.  If such
a claim is made or appears possible, Licensee agrees to permit ICB, at ICB’s
sole discretion, to enable it to continue to use the Patent, Trademarks and/or
Technology or to modify or replace any such infringing material to make it
non-infringing.  If ICB determines that none of these alternatives is reasonably
available, Licensee shall, upon written request from ICB, cease use of, and, if
applicable, return, such materials as are the subject of the infringement claim.
 
 
11

--------------------------------------------------------------------------------

 


Warranties and Representations.  Nothing in this Agreement shall be deemed to be
a representation or warranty by ICB of the validity of the Patent, Trademarks or
Technology or the accuracy, safety, efficacy or usefulness for any purpose
thereof.  Except as otherwise provided in this Agreement, ICB shall have no
obligation, express or implied, to supervise, monitor, review or otherwise
assume responsibility for any use of the Patent, Trademarks and/or Technology by
Licensee in the provision of the Tissue Processing, and ICB shall have no
liability whatsoever to Licensee or any Third Parties for or on account of any
injury, loss or damage, of any kind or nature, sustained by, or any damage
assessed or asserted against, or any other liability incurred by or imposed upon
Licensee, its Affiliates or any other person or entity arising out of or in
connection with or resulting from any use of the Patent, Trademarks and/or
Technology by Licensee in the provision of the Tissue Processing.


11.  
DISCLAIMERS.



Licensee acknowledges that: ICB  is not the manufacturer of the Equipment nor
the manufacturer’s agent nor a dealer therein and ICB  has not made and does not
make any warranty or representation whatsoever, either express or implied, as to
the fitness, condition, merchantability, design or operation of the Equipment,
its fitness for any particular purpose, the quality or capacity of the materials
in the Equipment or workmanship in the Equipment


12.  
CONFIDENTIAL INFORMATION



Nondisclosure of Confidential Information.  Both Parties agree not to disclose
any of the other Party’s (“Disclosing Party”) Confidential Information, verbal
or written, which may be conveyed to the other Party (“Recipient”) from any
source before, during or subsequent to the Term of this Agreement. It is
expressly understood and agreed that any such Confidential Information conveyed
to Recipient is intended for the Recipient’s internal use only and shall be
protected by the Recipient with the same diligence, care, and precaution (but in
no event less than reasonable care) that the Recipient uses to protect its own
Confidential Information.  At the Disclosing Party’s request, the Recipient
shall return any or all Confidential Information then in its possession,
including all copies thereof. Both parties shall incorporate the substance of
this section when Confidential Information is shared with third parties in
conformity with the performance of its obligations under this Agreement to the
extent that Confidential Information is provided to third parties.


Non-Confidential Information.  Both Parties shall have no obligation with
respect to the disclosure and use of non-confidential information to the extent
such information: (i) is or becomes generally available to the public other than
as a consequence of a breach of an obligation of confidentiality by the
Recipient; (ii) is made public by the Disclosing Party; (iii) is independently
developed by Recipient; (iv) is received from a third party independent of
either Party without breaching an obligation of confidentiality; or (v) is
required to be disclosed in order to comply with applicable law or regulation
(including, without limitation, compliance with any rule or regulation
promulgated by the Securities and Exchange Commission) or with any requirement
imposed by judicial or administrative process or any governmental or court
order, provided however that the party making such disclosure must provide
reasonable notice to the other party, to the extent possible.
 
 
12

--------------------------------------------------------------------------------

 


13.  
LABORATORY FACILITY



Ownership and Operation.  The Parties acknowledge and agree that Licensee shall
be the sole owner and operator of the Laboratory Facility to be operated by
Licensee. Further, Licensee shall be solely responsible for providing and
employing a lab technician (who will be trained and certified in Intellicell lab
processing) to oversee the operations of each Laboratory Facility that is
operated under or as a result of this Agreement (whether owned and operated by
Licensee and/or a third party pursuant to a sublicense or other permissible
arrangement), as well as for obtaining any licenses, permits or certifications
necessary for operation of the Laboratory Facility.


14.  
MISCELLANEOUS



Relationship of Parties.  In performing their respective duties under this
Agreement, each of the parties shall be operating as an independent contractor.
Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer employee or joint venture relationship between the
Parties.  No Party shall make any commitments for the other.


Assignment.  Except as may otherwise be specifically provide for therein,
neither this Agreement, nor any of the rights or interests of ICB or Licensee
hereunder, may be assigned, transferred or conveyed by operation of law or
otherwise without the prior written consent of the other party, which consent
shall not be unreasonably withheld, provided, however, that either party (the
“Selling Party”) may assign its rights and interest under this Agreement to any
acquirer of such Selling Party in any transaction that constitutes a Change of
Control for such Selling Party. A Change of Control shall mean the sale of
substantially all of the assets of such Selling Party, the sale of substantially
all of the stock of such Selling Party or the merger or consolidation of such
Selling Party with a third party in which the Selling Party is not the surviving
entity.
 
Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


Notice.  Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered, to the addresses set forth below,
personally or by a recognized overnight courier service.  Any such notice shall
be deemed given when so delivered personally or, if delivered by overnight
courier service, on the next business day after the date of deposit with such
courier service:


If to ICB:


IntelliCell Biosciences Inc.
30 East 76th Street
New York, New York 10021
Attn: Steven Victor, CEO
Fax: (212) 249-1482
 
 
13

--------------------------------------------------------------------------------

 


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attn: Richard A. Friedman
Fax: (212) 930-9725


If to Licensee:


StemCells 21Co., Ltd.
7th floor the Urbis Building,
the Aetas Bangkok Hotel,
53, soi Ruam Rudee, Phloenehit Road,
Lumpini, Pathumwan,
Bangkok, 10330,
The Kingdom of Thailand
Attn: Paul Collier, Managing Director
 
Any Party may, by notice given in accordance with this section to the other
Party, designate another address or person for receipt of notices hereunder.


Waiver.  A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof.  All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.


Severability.  When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement, and the Parties shall negotiate in good faith to modify this
Agreement to preserve (to the extent possible) their original intent.


Amendment.  No amendment, modification or supplement of any provisions of this
Agreement or its Exhibits and Schedules shall be valid or effective unless made
in writing and signed by a duly authorized officer of each Party.


Ambiguities.   This Agreement was the subject of preliminary drafts and review
thereof by both parties and their attorneys.  Accordingly, any ambiguities
herein shall not be interpreted against the interest of the party that drafted
the final agreement or the alleged ambiguous provision.


 
14

--------------------------------------------------------------------------------

 


Governing Law.  The construction, interpretation and enforcement of this
Agreement shall be governed by the internal laws of the State of New York,
excluding its conflict-of-laws principles. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.


Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions and negotiations between them, and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein.


Injunctive Relief.  Each Party acknowledges that, in the event of its breach or
threatened breach of any of the provisions of this Agreement, the non-breaching
Party would sustain great and irreparable injury and damage.  Therefore, in
addition to any other remedies which the non-breaching Party may have under this
Agreement or otherwise, the non-breaching Party shall be entitled to an
injunction issued by any court of competent jurisdiction restraining such breach
or threatened breach.  This Section shall not, however, be construed as a waiver
of any of the rights which the non-breaching Party may have for damages or
otherwise.


Force Majeure.  For the period and to the extent that a party hereto is disabled
from fulfilling in whole or in part its obligations hereunder, where such
disability arises by reason of an event of force majeure (including, but not
limited to, any law or government regulation, or any act of God, flood, war,
terrorism, revolution, civil commotion, political disturbance, fire, explosion,
or any other cause whatsoever over which such party has no control), such party
shall be released from its obligations hereunder until the cessation of such
disability. Notice of any such disability and cessation thereof shall forthwith
be given by the party claiming the benefits thereof to the other. The provisions
of this Article shall not be applicable to any obligation involving the payment
of money.
 
Counterparts.  This Agreement may be executed in any number of counterparts, any
one of which need not contain the signature of more than one Party but all such
counterparts taken together shall constitute one and the same agreement.  This
Agreement may be executed by facsimile.


Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.


[signatures on following page]
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the date first above written.




IntelliCell Biosciences Inc.




By: /s/ Jonathan Schwartz
Name: Jonathan Schwartz
Title: Vice President
 


[Licensee]


StemCells21 Co. Ltd.




By: /s/ Paul Michael Collier
Name: Paul Michael Collier
Title:Managing Director






 
 
 
 
 
16

--------------------------------------------------------------------------------

 


Exhibit A


[Patent][Patent Application]


[Ultrasonic Cavitation for the separation of Stromal Vascular Fraction from
Adipose Tissue]
 
 
 
17

--------------------------------------------------------------------------------

 


Exhibit B


ICB Protocol
 
 
 
18

--------------------------------------------------------------------------------

 


Exhibit C


Territory




The Territory constitutes the entire country and sovereign state of Thailand.


[MAP OF TERRITORY]
 
 
 
19

--------------------------------------------------------------------------------

 


Exhibit D
Trademarks




[IntelliCell]


[IntelliCell BioSciences]
 
 
20

--------------------------------------------------------------------------------

 


Exhibit E
Lab Equipment


 
 
 
21

--------------------------------------------------------------------------------

 


Exhibit F
Disposables
 
 
 
 
 

 
 
22